Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 5/23/2022, and is a Final Office Action. Claims 1-7, 12-14, 21-25 are pending in the application. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 12-14, 21-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
                Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: receiving a plurality of consumer profiles/determining the customer is an unidentifiable customer due to a lack of a customer profile for the customer in the plurality of customer profiles/creating a first consumer profile for the customer, the first customer profile storing at least a payment method/identifying a second customer profile from the plurality of profiles based on the payment method stored in the first customer profile/merging the first and second customer profiles into a customer profile based on a match of the payment method stored in the first and second payment profiles, the match of the payment method matching account numbers for the payment method/transmitting the customer profile to a point of sale device located within the retail location, the customer profile including loyalty information including a discount available to the customer, wherein the customer profile is transmitted by the computing device to the point of sale device without interaction from the customer or an operator of the point of sale device/processing a transaction using the data stored in the customer profile at the point of sale device, wherein processing the transaction includes applying the discount available to the customer. 
This judicial exception is not integrated into a practical application.  Claim 1 includes the additional limitations of a computing device (including a processor)/a sensor/receiving biometric data/hub controller/point of sale device. The computing device/hub controller/point of sale device/sensor represent generic computing elements. Receiving biometric data, i.e. data gathering, represents insignificant extra-solution activity. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because as noted above, the additional elements of a computing device/hub controller/point of sale device/sensor represent generic computing elements that perform the respective claimed limitations; they are recited at a high level of generality. Generic computers do not amount to significantly more than the abstract idea. Receiving biometric data represents insignificant extra-solution activity- gathering biometric data via a sensor and transmitting biometric data represents a well-known and commonly means of gathering personal data which allows or confirms the unique identification of a natural person, as is known to one of ordinary skill in the art at the effective filing date of the invention. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claim 12 is directed towards a system that comprises similar limitations to those of Claim 1, thus meeting the Step 1 eligibility criterion. The claim does recite the same abstract idea as Claim 1.  The claim performs the claimed limitations using only generic components of a networked computer system. Therefore, the claim is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claim is not patent eligible.
 Remaining dependent claims 2-7, 13-14, 21-25 further include the additional limitations of a camera, data gathering (transmitting the change in location to the hub controller located remotely from the retail location), store controllers. The camera/store controllers represent generic computing elements. Data gathering represents insignificant extra-solution activity. The dependent claims further narrow the abstract ideas of the independent claims. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-7, 12-14, 21-25.



Response to Arguments
	Applicant’s arguments have been fully considered. Applicant argues with substance:

			Office Action alleges that the claims are directed to a mental process.
The instant claims are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG, as noted in the Office Action above. See Office Action above for the reasoned, detailed 35 USC 101 analysis.
		
			As Example 37 of the Revised 2019 PEG indicates, when a step cannot be practically performed in the human mind, then a claim is not directed to the judicial exception of a mental concept.  At least receiving biometric data for the customer from a sensor located within a retail location is not capable of practically being performed in the human mind.
The instant claims are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do recite the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG, as noted in the Office Action above. See Office Action above for the reasoned, detailed 35 USC 101 analysis. The additional element of receiving biometric data represents insignificant extra-solution activity- gathering biometric data via a sensor and transmitting biometric data represents a well-known and commonly means of gathering personal data which allows or confirms the unique identification of a natural person, as is known to one of ordinary skill in the art at the effective filing date of the invention. It does not, alone, or in combination with the other additional elements, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment.

			Consistent with Example 36 of the Revised 2019 PEG, the claims include using cameras to track a customer and not changes in locations. Since object tracking with cameras has been found to be significantly more, Applicant submits the claims are directed to patent eligible subject matter.
	The instant claimed invention and Example 36 have different fact patterns and different claim sets, and thus the two are not analogous. Furthermore, in Example 36, Claim 2, it was deemed that like in DDR, the claimed solution is necessarily rooted in computer technology to address a problem specifically arising in the realm of computer vision systems – i.e. the video camera array with reconstruction software provides the technological solution to the technological problem of automatically tracking objects and determining their physical position using a computer vision system.  This technological problem is further described in the Specification.	Contrary to Example 36, Claim 2, the instant claimed invention, when implemented, does not address a problem specifically arising in the realm of computer vision systems. Furthermore, the claimed invention, when implemented, does not improve the functioning of the computing device itself, or another technology/technical field. As noted in the Office Action above, the computing elements used to implement the claimed invention, including the camera, represent generic computing elements; they do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.	In Example 36, Claim 3, the combination of limitations provides a hardware and software solution that improves upon previous inventory management techniques by avoiding the cumbersome use of RFID and GPS transmitters and the inaccuracy issues that plagues previous computer vision solutions.  Contrary to Example 36, Claim 3, the combination of limitations of the instant claimed invention does not provide a hardware and software solution that improves upon previous inventory management techniques. The claims recite an abstract idea, and the additional elements do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself.  The instant claimed invention, when implemented, does not improve the functioning of the computing device itself, or another technology/technical field. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.

			Office action fails to provide evidence to support the contentions. Instead of providing evidence that the recited claim elements are somehow a judicial exception, the Office Action merely makes conclusory statements.
	Examiner respectfully disagrees. The previous as well as the current Office Action include a reasoned and detailed 35 USC 101 analysis. Examiner has identified the claimed limitations that do recite an abstract idea, has identified the additional limitations of the claimed invention, and has noted why the additional elements do not, alone or in combination, represent significantly more than the abstract idea itself and do not integrate the judicial exception into a practical application. See Office Action above for the detailed, reasoned 35 USC 101 analysis.

			claims are directed to patent eligible subject matter given that the claims are directed to a practical application and not capable of practically being performed in the human mind.
	The claims recite an abstract idea, as noted in the Office Action above – i.e. the abstract concept of a commercial interaction – i.e. advertising/marketing activities or behaviors, business relations/sales activities, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG.	Furthermore, this judicial exception is not integrated into a practical application.  Claim 1 includes the additional limitations of a computing device (including a processor)/a sensor/receiving biometric data/hub controller/point of sale device. The computing device/hub controller/point of sale device/sensor represent generic computing elements. Receiving biometric data, i.e. data gathering, represents insignificant extra-solution activity. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they apply or use the judicial exception in some other meaningful way beyond generally linking its use to a particular technological environment. The claim is directed to an abstract idea. Independent claim 12 is directed towards a system that comprises similar limitations to those of Claim 1, thus meeting the Step 1 eligibility criterion. The claim does recite the same abstract idea as Claim 1.  The claim performs the claimed limitations using only generic components of a networked computer system. Therefore, the claim is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. The claim is not patent eligible.  Remaining dependent claims 2-7, 13-14, 21-25 further include the additional limitations of a camera, data gathering (transmitting the change in location to the hub controller located remotely from the retail location), store controllers. The camera/store controllers represent generic computing elements. Data gathering represents insignificant extra-solution activity. The additional limitations do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
5/27/2022